UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-147932 GEN2MEDIA CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-1358844 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7658 Municipal Drive, Orlando, FL 32819 (Address of principal executive offices) (321) 293-3360 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) YesoNo x As of September 15, 2009, the aggregate market value of the issued and outstanding common stock held by non-affiliates of the registrant, based upon the closing price of the common stock as quoted on the National Association of Securities Dealers Inc. OTC Bulletin Board of $0.41was approximately $9,456,249.For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for any other purpose. Number of shares of common stock outstanding as of September 15, 2009 was 58,357,209. DOCUMENTS INCORPORATED BY REFERENCE – None FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2009 INDEX Page PART I Item 1 Business 4 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 10 Item 2 Properties 10 Item 3 Legal Proceedings 10 Item 4 Submission of Matters to a Vote of Security Holders 10 PART II Item 5 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 11 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A Quantitative and Qualitative Disclosures About Market Risk 16 Item 8 Financial Statements and Supplementary Data 16 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A Controls and Procedures 16 Item 9B Other Information 18 PART III Item 10 Directors, Executive Officers, and Corporate Governance 19 Item 11 Executive Compensation 20 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 Certain Relationships and Related Transactions 21 Item 14 Principal Accountant Fees and Services 22 PART IV Item 15 Exhibits and Financial Statement Schedules 22 Signatures CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS In this annual report, references to "Gen2Media Corporation," "Gen2Media," "the Company," "we," "us," and "our" refer to Gen2Media Corporation and its consolidated subsidiaries, E360, LLC and Media Evolutions, Inc. Except for the historical information contained herein, some of the statements in this Report contain forward-looking statements that involve risks and uncertainties. These statements are found in the sections entitled "Business," "Management's Discussion and Analysis of Financial Condition and Results of Operation," and "Risk Factors." They include statements concerning: our business strategy; expectations of market and customer response; liquidity and capital expenditures; future sources of revenues; expansion of our proposed product line; and trends in industry activity generally. In some cases, you can identify forward-looking statements by words such as "may," "will," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including, but not limited to, the risks outlined under "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. For example, assumptions that could cause actual results to vary materially from future results include, but are not limited to: our ability to successfully develop and market our products to customers; our ability to generate customer demand for our products in our target markets; the development of our target markets and market opportunities; our ability to manufacture suitable products at competitive cost; market pricing for our products and for competing products; the extent of increasing competition; technological developments in our target markets and the development of alternate, competing technologies in them; and sales of shares by existing shareholders. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Unless we are required to do so under federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. PART I ITEM 1. BUSINESS Organization GEN2Media Corporation (the “Company”) is a Nevada Corporation with operating subsidiaries, E360, LLC (E360) and Media Evolutions, Inc. (MEV).The Company was formed on May 1, 2007 under the laws of the State of Nevada for the purpose of acquiring a majority interest in E360.E360 is a Limited Liability Company organized under the laws of the State of Florida and was formed on July 21, 2006 by filing Articles of Organization with the Secretary of State of the State of Florida.Gen2 has a management agreement with MEV that provides Gen2 with control of MEV’s operations.MEV was formed on August 8, 2005 as a Florida Corporation. Overview The Company owns a patent-pending software application for the display of online video (“the Application”). The Company maintains a network of websites (“Gen2 Network”) that delivers high quality videos through the Application.The Company also provides video production services through MEV that leverage use of its proprietary digital playback system with production of synchronized graphics. Gen2 engages audiences on digital platforms through provision of media content either directly or through collaboration with channel partners.Through a combination of original and acquired programming, Gen2 is focused on providing content that appeals to key demographics attractive to advertisers and distributors onradio, printed news, cable television, satellite, mobile and digital media platforms, and consumer products.Gen2 supports its ability to create original programming through its professional production studio and its proprietary digital playback system.Gen2’s production capabilities include in-house production of content, creation and support of video imagery for top line names in the entertainment business, and support of video production for traditional media. Through proprietary technologies, the Application can be licensed to service providers or used directly by End-Users. The Gen2 Network consists of over 200 websites of media affiliates as well as E360Live.com.The Gen2 Network provides subscribers and visitors with access to numerous channels of digital-quality video that is transmitted directly to the subscriber via the Internet at anytime. Subscribers may watch pre-programmed channels or create their own channels by selecting from our vast list of content of over 26,000 music videos, sporting events, and, exclusives among others. Content contained and delivered on the Gen2 Network includes programming such as music videos, sporting events and concerts, and exclusives among others.The content is generally middle market content-professionally produced media that would not necessarily be found on national or cable networks.While most of this programming is provided under licensing agreements, the Company has the capability to produce original content within its own facilities utilizing the company’s equipment and personnel. The Company pays annual licensing fees that will fluctuate depending on the volume of advertising revenue produced and number of viewers for its products for each licensing agency. As full-service marketers of entertainment and lifestyle products, we have provided marketing and technology for leading entertainment retailers. Our core competency is helping our partners and clients gain exposure within their target demographic, and enabling access to 'hard to reach' niche markets through our partnerships with traditional media outlets and a variety of multifaceted marketing and promotions outlets. MEV production services can be utilized for a wide range of video productions.MEV has a strong customer base in the entertainment industry.Our proprietary digital playback system was initially developed for use by touring artists and has been used by and is still in use by some of the largest names in entertainment. E360 is not a wholly owned subsidiary of the Company, as 5% of that entity is owned by third parties. On May 1, 2007, 95% of E360was acquired by GEN2Media in exchange for 32,499,999 shares of common stock of the Company issued to Mary Spio, Mark Argenti and Ian McDaniel, each receiving 10,833,333 shares of the Company’s common stock. In the year ended June 30, 2008, Gen2 was considered a development stage company as it had limited revenues to date.During the year ended June 30, 2009, the Company began to realize revenue from its activities and therefore is no longer considered a development stage company. 4 Industry Overview The internet has matured into the communications medium and platform that is integral to the fabric of our day-to-day life. It has revolutionized the way people and businesses communicate while fundamentally shifting the economy, driving it towards a virtual marketplace with a global reach. Consumers are bored with the limits of traditional entertainment outlets, they want choices, options and the ability to watch and listen to exactly what they crave, when and where they choose. As the internet has matured, the presentation of online video has grown substantially.The pervasiveness of online video marks an important moment in the evolution of America’s television and movie viewing habits.Online video has become more deeply integrated into daily life.While the presentation of online video has grown substantially, so have the number and types of choices to obtain video online. The production of professional quality video is a mature industry.Production providers range from large movie houses to small support organizations.While the technology used to produce video has increased its output, top line video production continues to remain a very competitive industry.Entertainers and publishers have a wide range of production providers to choose from and have the ability to be highly selective in the organizations they choose to support their artistic endeavors. Our Products The company has produced revenue through advertising on its media network.The Gen2 Network is an online video network for businesses and consumers. We also provide media management for other companies or publishers.Additionally, we offer full production services that are utilized both for our own content, and for clients that request our services. The Gen2 Network’s online digital television service provides multi-channel video programming. The Network provides subscribers with access to a vast array of channels featuring digital-quality video that is transmitted directly to the subscriber via internet at anytime. Subscribers may watch pre-programmed channels or create their own channels by selecting from its vast list of content of over 26,000 music videos, sporting events, concerts, and exclusives.The licensing agreements vary with each piece of content, some use a revenue sharing model, and some are Interactive Broadcast License version 2.0.The Company, or its channel partners, produces much of its content in house which allows the company to publish content at a fraction of the cost of outsourcing production of such content.Most of this content is produced for advertisers and/or business partners.The Gen2 Network serves over 5,000,000 videos per month. Through proprietary technologies, the Application can be licensed to a vast array of businesses ranging from traditional media to service providers to retail establishments, or used directly by end-users. Our production services range from full scale digital video imagery for high end professional entertainment content to support for a full array of video products, dependent upon the need of the client and scope of project.Digital video imagery engagements include the use of our proprietary digital playback system, production of video graphics and the synchronization of video and audio outputs delivered in the most complex of entertainment venues.Our production services also include the delivery of daily internet programming and other video content produced in our in-house professional studio in Orlando, Florida. The combination of the Company’s production services and its Gen2 Network gives it a competitive advantage over other providers because it is a “one stop shop” which can produce, package and deliver the content (using its own proprietary media player) in a customized fashion to the client and end users, digitally via the internet, which is a cost effective and efficient means of delivering this type of content to the market. Our Technology The Application is vital to the company’s success.The most significant components of the Application are media management and the distribution platform that the company utilizes to manage the Gen2 Network.Media management techniques, handled by Gen2’s proprietary Smart Content Management System, are cataloging techniques used to catalog and tag a large pool of media files in order to maximize the management and search capabilities for the ease of use by both the publisher and end user to locate the specific file they are searching for.The Media Distribution Platform is the method that allows the programming to travel from the site to the end user. We have applied for patents on our technology and techniques.A provisional patent application was filed by E360 in January 2007. Provisional patents are essentially placeholders to preserve priority dates for patent applications. Thereafter, a utility patent application was filed, and that is the application that is currently on file with the Patent and Trademark Office, which is currently being prosecuted. 5 Market Opportunity Management believes the consumer demand for accessing music videos, sporting events, concerts, exclusive interviews and other video online is driving online video sites to grow quickly.This demand is expected to create demand for the Company’s ad supported model of delivering high quality video content to the internet. According to information and media company, Nielsen, in a report released in early August, 2009 online video usage continued to see strong month-over-month and year-over-year growth.In fact, online video is still ballooning at a current rate of 31% per year in the US.The aforementioned company, and its content, is not intended to be a part of this annual report and investors should not rely on information available in such report. The Gen2Network provides opportunities for artists and advertisers to build exposure at what management believes to be a reduced cost as compared to traditional media. Major labels spend over $850,000 on radio, TV and in-store promotion on making a new artist a household name. Gen2 will allow artists to reach a vast array of their potential fans at a reduced cost. Gen2’s production capabilities continue to receive demand from the largest names in the entertainment business.Our proprietary digital playback system allows for the application of graphical video imagery synchronized with audio presentation.Our digital playback system combined with our technical knowledge of video production requirements continues to bring a high end outcome that professional entertainers demand. New Challenges for Traditional Media Technologies have changed certain aspects of consumer patterns, and new generations of consumers have become desensitized to ‘traditional’ marketing tactics. It is based on this premise that the Company’s management believes thatthe “pull” of broadband video is replacing the “push” of traditional broadcast television. We believe that marketers are losing confidence in TV advertising, and the impact of traditional advertising has been lessened by such technological advances as the Internet, satellite radio, TiVo, video games, video on demand, internet & DVDs. With today’s fragmented American demographic, we believe that blanket targeting of the past is inefficient and costly. Contextual and behavioral marketing is effective and a strong alternative for today’s marketer. Strategy Operating Strategies The Company’s solution is to offer entertainment and useful information to consumers, where they live, work and play by using a proprietary “TV Network” infrastructure and technology.The Gen2 Network delivers multiple channels of music videos, sporting events, concerts, and exclusives. We will also deliver interactivity down to frames and seconds, which will be user-selected content that allow individuals and businesses to either watch our custom channel, or create their own content, schedule it and watch at their convenience. We aim to provide users the ability to view the content, or other related lifestyle products and to blend the “stickiness” of television with the interactivity of internet. The Company further aims to provide access to a vast selection of interactive programs, whereas traditional TV can only offer limited choices with no interactivity.
